Appeal from a decree of the Surrogate’s Court of Tompkins County which construed the residuary clause of decedent’s -will. The clause in question reads as follows: “All the rest, residue and remainder of my estate I give, devise and bequeath as follows: Twenty per cent thereof to Ithaca Reconstruction Home, ten per cent thereof to Helen D. Angell, twenty per cent thereof to Tompkins County Memorial Hospital, twenty per cent thereof to Ladies Union and Benevolent Society of Ithaca, N. Y. and thirty per cent thereof to First Congregational Society of Ithaca, N. Y.” Helen D. Angell, one of the residuary legatees, predeceased the testatrix and left her surviving two sons. The question presented is whether the residuary 10% devised to her lapsed and passed by intestacy, or whether the gift is preserved for her sons. The Surrogate’s Court held that the legacy lapsed and passed by intestacy. We see nothing in the will or in the proof taken to indicate a contrary intent, and other language used in the will supports the determination. Decree unanimously affirmed, with costs and disbursements to both ■ parties payable out of the estate. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.